EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an email on May 17, 2021 followed by a telephonic interview with Soumya Panda on May 12, 2021. The application has been amended as follows:
Amend Claim 8 with: 
A configured to communicate with (i) a center server and (ii) a vehicle including an air conditioner, the terminal comprising:
a processor
a display; and
communication equipment configured to (i) transmit [[the]] a start request of the air conditioner to the center server, and (ii) receive from the center server a notification that defrosting of a window of the vehicle is necessary in response to the center server receiving the start request and determining that defrosting of the window of the vehicle is necessary 


wherein [[a]] the processor the display 
wherein the selection operation screen displays, in response to reception of the notification that defrosting of the window is needed,  (i) a first selection option corresponding to a first predetermined mode of the plurality of predetermined modes, the first predetermined mode specifying a defrosting mode in which defrosting by the air conditioner is performed, (ii) a second selection option corresponding to a second predetermined mode of the plurality of predetermined modes, the second predetermined mode specifying a set time change mode in which a set time of the air conditioner is changed, and (iii) a third selection option corresponding to a third predetermined mode of the plurality of predetermined modes, the third predetermined mode corresponding to a mode in which no countermeasure is taken.
Amend Claim 9 with: 
The terminal the determination of whether [[the]] defrosting is needed is based on sensor information transmitted from the vehicle.
Allowable Subject Matter
Including the amendments above, claims 1, 3 and 5-9 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 Examiner, Art Unit 3666    
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666